Citation Nr: 9904278	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the RO which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective on October 18, 1994, a 100 percent rating, 
effective on December 27, 1994 and a 30 percent rating, 
effective on March 1, 1995.  Following a personal hearing 
before a Hearing Officer at the RO, the rating was increased 
to 50 percent, effective on October 18, 1994, 100 percent, 
effective on December 27, 1994 and 50 percent, effective on 
March 1, 1995.  Subsequently, after submission of a recent 
psychiatric evaluation, the RO increased the rating for the 
veteran's service-connected PTSD once again to reflect 70 
percent, effective on October 18, 1994, 100 percent, 
effective on December 27, 1994 and 70 percent, effective on 
March 1, 1995.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected PTSD is shown to be 
manifested by severe social and industrial incapacity and 
likely results in demonstrable inability to obtain and retain 
substantially gainful employment with an assigned Global 
Assessment of Functioning (GAF) score of 45.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130 including 
Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the matter has been adequately developed 
for the purpose of appellate review.  

The veteran's service-connected psychiatric disability is 
currently rated as 70 percent disabling under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  Earlier 
evaluations had considered the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); however, those 
provisions were changed, effective on November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Based on the evidence of record, the 
RO has considered the newer rating criteria in making its 
decision and the Board will also consider both the old and 
new rating criteria and apply that criteria which is more 
favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  

Under the old rating criteria, the evaluation of the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996). 

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.

The veteran was initially afforded a VA examination in August 
1995.  At that time, he presented with complaints of 
difficulty sleeping, flashbacks, nightmares, intrusive 
thoughts and feelings of guilt about his contributions in the 
war.  The examination revealed a diagnosis of chronic PTSD 
manifested by flashbacks, nightmares, withdrawal from people, 
and alienation of family.  A GAF of 60 was assigned.  The 
examining physician further noted that because of his 
problems with authority and dealing with other people, the 
veteran was limited in his ability to maintain employment.  

As noted above, in September 1995, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent, 
effective on October 18, 1994, 100 percent, effective on 
December 27, 1994 and 30 percent, effective on March 1, 1995.  

The veteran testified at a hearing at the RO in July 1996.  
At that time, he described his difficulties with remaining 
gainfully employed and noted that on one occasion, after he 
had lost another job, he had become very upset and depressed 
and was immediately admitted to the Coatesville VA Medical 
Center for treatment.  As of the date of his hearing, he had 
not been employed since June 1994, but was receiving 
treatment on a weekly basis for his PTSD symptoms. 

The veteran's girlfriend also testified about her 
observations of the veteran's behavior.  She testified that 
he had great difficulty sleeping, was extremely irritable and 
appeared to have difficulty concentrating.  She also stated 
that even every day stresses involving the children would 
make the veteran "lose it."  

In support of his claim, the veteran also submitted a 
statement from his Readjustment Counseling Therapist and 
Staff Psychiatrist dated in June 1996 which indicated that 
the veteran had become involved with the PTSD Clinical Team 
at Perry Point VA Medical Center in October 1994 during his 
hospitalization following a serious suicidal gesture.  
Because of the veteran's inability to cope with stressors, it 
was their opinion that he could not return to his previous 
employment and career field at that time.  

Subsequently, in September 1996, the RO increased the rating 
for the veteran's service-connected PTSD to 50 percent, 
effective on October 18, 1994, 100 percent, effective on 
December 27, 1994 and 50 percent, effective on March 1, 1995.  

The veteran's most recent psychological evaluation was 
conducted during his hospitalization at a VA Medical Center 
from October 27, 1997, to November 7, 1997.  An assessment of 
his post-traumatic stress symptomatology revealed that he 
continued to persistently reexperience his Vietnam-related 
stressors via daily distressing recollections and recurrent 
distressing dreams with trauma-related themes and recurrent 
vivid nightmares related to specific in-service stressors.  
He was also noted to experience severe psychological distress 
on a daily basis with exposure to reminders or other trauma-
related stressors which had the potential to develop into 
full panic episodes and reported having moderate dissociative 
flashback episodes.  According to the evaluation report, the 
veteran experienced almost daily avoidance of stimuli 
associated with the trauma as evidenced by moderate effort to 
avoid thoughts and feelings and other stimuli that aroused 
recollections of the trauma.  He also reported significant 
emotional numbing and moderate social avoidance and 
estrangement from other people, as well as considerable 
amnesia for aspects of his traumatic experiences.  

The veteran further noted a severe psychological sense of 
foreshortened future, unrelated to his medical conditions, 
and endorsed the following hyperarousal symptoms:  severe 
sleep disturbance; frequent irritability and outbursts of 
anger; frequent difficulty with concentration; and extreme 
hypervigilance with a startle response marked by sustained 
arousal after being triggered by loud, unexpected noises.  
During clinical and structured interviews exploring PTSD 
symptoms, the veteran was described as experiencing marked 
shifts in affect and non-verbal behaviors as evidenced by 
trembling voice, psychomotor agitation, tearfulness, and 
depressed mood, suggesting a clear relationship between in-
service stressors and current reexperiencing of trauma-
related symptoms.  

The veteran's associated PTSD symptoms were stated to include 
significant guilt over acts of commission, moderate survivor 
guilt, obsessive-compulsive behaviors and moderate 
dissociative tendencies evidenced by lapses in awareness of 
his surroundings, flashback episodes, a moderate sense of 
derealization and periods of transient depersonalization.  
Overall, the veteran's chronic and severe PTSD was indicated 
to have caused a severe degree of social and occupational 
impairment.  

Interpersonally, he was described as having a tendency 
towards isolation and avoidance of people and was stated to 
have a high degree of sensitivity to noise, large groups of 
people and other precipitants.  His occupational history was 
characterized as unstable and erratic, marked by numerous 
dismissals, terminations and conflicts with co-workers and 
supervisors.  He was also noted to be vulnerable to 
environmental stress and to have a distorted perception of 
threat to his personal sense of safety.  In addition, the 
potential was indicated for his PTSD-related hypervigilance 
to be marked by more pronounced paranoid ideation.  Finally, 
his quick anger and irritability was stated to make 
prospective employment in a competitive setting very 
problematical.  At this time, his GAF was assessed to be 45.  

Based on this medical evidence, in December 1997, the RO once 
again increased the rating for the veteran's service-
connected PTSD to 70 percent, effective on October 18, 1994, 
100 percent, effective on December 27, 1994 and 70 percent, 
effective on March 1, 1995.  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports a 
finding of severe social and industrial inadaptability and 
that it is likely that the veteran is precluded from securing 
and following substantially gainful employment due solely to 
the service-connected PTSD.  From the earliest VA examination 
in August 1995, the veteran was noted to be limited in his 
ability to maintain employment.  This opinion was later 
reaffirmed by the veteran's treating therapist and 
psychiatrist in their joint statement from June 1996 and the 
VA psychological evaluation conducted in November 1997.  
Hence, a 100 percent schedular rating is for application 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  See Johnson, Karnas, supra.



ORDER

A 100 percent evaluation for the service-connected PTSD is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

